[g2018022720043311822950.jpg]

Exhibit 10.39

May 17, 2017

Mr. Bryan J. Salvatore

Dear Bryan:

I am pleased to confirm the details of our offer of employment to join The
Hanover Insurance Group, Inc. (the “Company” or “The Hanover”). As we discussed,
you will join The Hanover on or about June 12, 2017, with the title Executive
Vice President – President, Specialty Lines, reporting to Mr. Joseph M.
Zubretsky, President and Chief Executive Officer of The Hanover. You will have
such duties and responsibilities as shall be assigned to you by Mr. Zubretsky.
The terms of your employment are as follows:

1.

Base Salary: Effective on the date you commence employment with The Hanover
(your “Employment Date”), your salary will be payable in bi-weekly installments
which annualize to $510,000.  

2.

Short-Term Incentive Compensation (“STIC”):  

2017 STIC Award

Your 2017 STIC award will equal $357,000 (70% of your base salary) and is
payable in Q1 2018 when annual STIC payments are otherwise made to executive
officers of the Company.

Eligibility for 2018 STIC Award

Your 2018 STIC target award, for which you will be eligible next year, will
equal 70% of your base salary.  Actual payouts, however, may range from 0% to
200% of target depending upon your individual performance and The Hanover’s
performance against certain pre-established performance criteria approved by the
Compensation Committee and the Committee of Independent Directors.

Terms and Conditions

The terms and conditions of our annual STIC programs are established by the
Compensation Committee of the Board of Directors (the “Compensation
Committee”).  Any STIC payment, including the 2017 STIC Award, is contingent
upon you being employed at The Hanover at the time the payment is made and is
subject to the terms and conditions of the program.

 

--------------------------------------------------------------------------------

Bryan J. Salvatore

May 17, 2017

Page 2 of 6

 

3.

Long-Term Incentive Compensation (“LTIC”):

Sign-On LTIC Award

Effective on your Employment Date and in recognition of the fact that you will
be forfeiting awards granted by your current employer, you will receive a
one-time, sign-on long-term equity incentive award with an estimated fair value
on the date of grant of approximately $750,000 (the “Sign-On Award”).  The
Sign-On Award will be comprised of the following:

 

•

Approximately $300,000 of this award will be granted in time-based restricted
stock units (“RSUs”).  Provided you remain continuously employed by the Company
through such date, the RSUs will vest 100% on the first anniversary of the grant
date.  The number of RSUs granted will be calculated based on the Company’s
closing stock price on the Employment Date;

 

•

Approximately $225,000 of this award will be in the form of performance-based
restricted stock units (“PBRSUs”). The PBRSUs will vest, if at all, at a level
commensurate with the achievement of the performance metric specified in the
Company’s 2017 PBRSU Plan, on the second anniversary of your Employment
Date.  Actual payouts may range from 0% to 150% of the targeted number of units
based upon The Hanover’s relative total shareholder return based upon specified
measurement periods determined by your Employment Date and December 31,
2018.  The targeted number of PBRSUs to be awarded will be based on the
Company’s closing stock price on the Employment Date; and

 

•

Approximately $225,000 of this award will be in the form of stock options.  The
stock options will (i) have an exercise price equal to the closing price of the
Company’s common stock on your Employment Date, and (ii) will vest 100% on the
second anniversary of the grant date.

2017 LTIC Award

In addition to your Sign-On Award, on your Employment Date you will be granted,
for fiscal year 2017, an LTIC equity award with an estimated fair value on the
date of grant of approximately $450,000 (the “2017 Award”). The 2017 Award will
be comprised of the following:

 

•

Approximately 50% of the 2017 Award will be in the form of PBRSUs that will
vest, if at all, at a level commensurate with the achievement of the performance
metric specified in the Company’s 2017 PBRSU Plan on the third anniversary of
your Employment Date.  Actual payouts may range from 0% to 150% of the targeted
number of units based upon The Hanover’s relative total shareholder return based
upon specified measurement periods determined by your Employment Date and
December 31, 2019.  The targeted number of PBRSUs to be awarded will be based on
the Company’s closing stock price on the Employment Date; and

 

•

Approximately 50% of the 2017 Award will be in the form of stock options.  The
stock options will (i) have an exercise price equal to the closing price of the
Company’s common stock on your Employment Date,and (ii) will vest in three
approximately equal annual installments commencing on the first anniversary of
the grant date.

 

--------------------------------------------------------------------------------

Bryan J. Salvatore

May 17, 2017

Page 3 of 6

 

2018 LTIC Award

The grant of any equity for 2018 is anticipated to be of comparable value as
your 2017 LTIC award, however, the actual amount, mix, terms and timing of such
award, will be determined by the Compensation Committee.

The grant of any of the foregoing equity LTIC awards shall be subject to the
terms of The Hanover Insurance Group 2014 Long-Term Incentive Plan and  the
applicable grant agreements.

4.

Benefits: You will be eligible to participate in The Hanover’s benefit programs,
including, but not limited to, Group Medical, Dental, Life, Short and Long-Term
Disability Insurance, The Hanover Insurance Group Retirement Savings Plan, and
our Non-Qualified Retirement Savings Plan.  Eligibility for and entitlements to
benefits are determined by the terms and conditions of the applicable benefit
plans, as they may be amended from time to time.

You will be eligible to earn four (4) weeks of vacation annually.  

You will be eligible to participate in the financial planning and matching gifts
programs currently available to other senior executives.

5.

Severance Protection:

Change in Control

You will be eligible to participate in The Hanover Insurance Group, Inc. Amended
and Restated Employment Continuity Plan (the “Change in Control Plan”), in
accordance with the terms thereof, as an “Executive Tier Participant” with a 1X
“Multiplier” but without a Section 280G excise tax “gross up” and on a “best
net” basis instead. Participation in the Change in Control Plan requires
agreement to certain non-solicitation, non-interference, confidentiality and
other covenants as set forth in the plan, which are applicable whether or not
such benefits become available, and no benefits shall be payable unless the
Company receives a waiver and release and other terms and conditions of the
Change in Control Plan are satisfied.  In light of the commuting and relocation
arrangements that are being developed for your role and current living
circumstances, the “relocation trigger” in the Change in Control Plan will be
modified to provide that such trigger will apply to you only if the Compensation
Committee determines that your commuting and living arrangements are
substantially changed following a Change in Control such that they impose a
substantial and unreasonable burden as compared to those required by the Company
prior to a Change in Control.

Other Involuntary Termination

If (i) your employment with The Hanover is involuntarily terminated, other than
in connection with your death, disability, a “Change in Control” or for “Cause”
(as such terms are defined in Change in Control Plan), or (ii) you voluntarily
terminate your employment for “Good Reason” (as defined below), in either case
prior to the first anniversary of your Employment Date, you will be eligible to
receive a cash severance payment (the “Severance Payment”) equal to 1.7 times
your then current annual base salary.  

 

--------------------------------------------------------------------------------

Bryan J. Salvatore

May 17, 2017

Page 4 of 6

 

The Severance Payment will be payable in a single lump sum payment to be paid on
a date that is sixty days after your termination of employment; provided that
you execute and return to the Company a separation agreement that is acceptable
to the Company (the “Separation Agreement”) and is irrevocable by the payment
date.  The Separation Agreement will contain a full release and
non-disparagement provision, along with such other terms acceptable to the
Company.  

For purposes of this letter, the term “Good Reason” shall mean the occurrence,
without your express written consent, of any of the following (i) any material
and adverse change in your duties or responsibilities that result in you no
longer reporting directly to the Chief Executive Officer of the Company; (ii) a
reduction in your current rate of annual base salary; or (iii) a reduction in
your current annual short-term incentive compensation plan target award
opportunity (but excluding the conversion of any cash incentive arrangement, in
whole or in part, into an equity incentive arrangement of commensurate target
value or vice versa).  Notwithstanding the foregoing with respect to subsection
(iii) above, a reduction to your target annual short-term incentive compensation
opportunity of less than 10% shall not be deemed “Good Reason” if such
reductions are applied to all management personnel in comparable positions at
the Company.

In the event you believe that a “Good Reason” event has been triggered, you must
give the Company written notice within 30 days of the first occurrence of such
triggering event and a proposed termination date which shall be not sooner than
60 days nor later than 90 days after the date of such notice. Such notice shall
specify your basis for determining that “Good Reason” has been triggered.  The
Company shall have the right to cure a purported “Good Reason” within 30 days of
receipt of said notice.

6.

Covenants and Other Agreements: The Hanover has certain conditions to employment
which apply to all of its officers and senior employees.  Accordingly, as a
condition of your employment with the Company, you agree that you will (i) not,
directly or indirectly, during the term of your employment with The Hanover, and
for a period of one year thereafter, hire, solicit, entice away or in any way
interfere with The Hanover’s relationship with, any of its officers or
employees, or in any way attempt to do so or participate with, assist or
encourage a third party to do so; (ii) at all times, neither disclose any of The
Hanover’s confidential or proprietary information to any third party, nor use
such information for any purpose other than for the benefit of The Hanover and
in accordance with Hanover policy; (iii) not, during the term of your employment
with The Hanover, and for a period of one year thereafter, interfere with or
seek to interfere with, The Hanover’s relationships with any of its
policyholders, customers, clients, agents or vendors; and (iv) at all times,
comply with The Hanover’s Code of Conduct and other policies and procedures as
in effect from time to time. For the purposes of this provision, “confidential”
or “proprietary” information shall include any information concerning the
business, prospects, and goodwill of The Hanover including, by way of
illustration and not limitation, all information (whether or not patentable or
copyrightable) owned, possessed or used by The Hanover including, without
limitation, any agent or vendor information, client information, potential agent
or client lists, trade secrets, reports, technical data, computer programs,
software documentation, software development, marketing or business plans,
unpublished financial information, budgeting/price/cost information or agent,
broker, employee or insured’s lists or compensation information, except to the
extent such information is otherwise legally and publicly available.

7.

Representations and Other Considerations:  Please be advised that to the extent
you are subject to any employment or contractual obligations to prior
employer(s), the Company expects you to comply with such obligations and to
inform the Company accordingly. The

 

--------------------------------------------------------------------------------

Bryan J. Salvatore

May 17, 2017

Page 5 of 6

 

Hanover respects its competitors’ trade secrets and confidential
information.  Please do not bring with you any confidential information or
proprietary information from any of your prior employers, and please do not use
such information at any time, in any way, during the course of your employment
with The Hanover.

You represent that you have provided The Hanover with copies of any agreement or
employment policies, including any code of conduct or similar policies, that may
set forth any continuing obligations to such prior employer(s), and that you are
not aware of any agreement or employment policy of any kind that will prevent
you from fulfilling, or that in any way could interfere or adversely affect your
ability to fulfill, your responsibilities to The Hanover in the capacities
contemplated.  You represent that you have no reason to believe that any
regulatory authority in the U.S., United Kingdom, European Union, or elsewhere,
including, but not limited to the U.S. Securities and Exchange Commission,
various state departments of insurance, the U.K. Financial Conduct Authority and
the U.K. Prudential Regulatory Authority, would object to you becoming an
officer and director of The Hanover or of any of its insurance and non-insurance
subsidiaries.  You also represent that you are not aware of any other impediment
to your ability to fulfill the responsibilities contemplated as Executive Vice
President – President, Specialty Lines of The Hanover or any of its
subsidiaries.

8.

Miscellaneous:

Electronic Payment: As a condition of employment, all employees are paid through
Electronic Funds Transfer (EFT).  

Employment Eligibility: Under the Federal immigration law, you will be required
to complete an I-9 form verifying your employment eligibility in the United
States on or prior to your Employment Date.  We will provide you with a list of
acceptable forms of documentation.  

At-Will Employment Relationship: This offer letter briefly summarizes some of
the terms and conditions of your employment.  This letter is not and should not
be construed as an employment contract.  Employment at The Hanover is
at-will.  This means that you or the Company can terminate the employment
relationship at any time, for any reason or no reason at all, with or without
cause or notice.

Entire Agreement; Governing Law:  This letter agreement sets forth the entire
agreement between you and the Company and replaces all prior and contemporaneous
communications, agreements and understandings, written or oral, with respect to
the terms and conditions of your employment.  This letter agreement and your
employment relationship shall be governed by the laws of Massachusetts, without
regard to the law of conflicts.

Company Policies:  You shall be subject to the Company’s policies as in effect
from time to time, including stock ownership guidelines applicable to executive
officers, Insider Trading Policy, Policy Regarding Recoupment of Formulae-Based
Performance Compensation, and policies relating to hedging and pledging of
securities linked to The Hanover.

Withholding:  All payments made by the Company under this agreement shall be
reduced by any tax or other amounts required to be withheld by the Company under
applicable law.

Definitions: The terms the “Company” and “The Hanover” shall include, depending
on the context, the  direct and indirect subsidiaries of The Hanover Insurance
Group, Inc.

 

--------------------------------------------------------------------------------

Bryan J. Salvatore

May 17, 2017

Page 6 of 6

 

Bryan, we are truly excited about your decision to join The Hanover and look
forward to our future together.  

 

Very truly yours,

 

 

/s/ Christine Bilotti-Peterson

Christine Bilotti-Peterson

Chief Human Resources Officer

 

 

 

 

 

 

Accepted and Agreed:

 

/s/ Bryan Salvatore

Name:

 

Bryan Salvatore

Date:

 

5/25/17

 

 